

116 HR 6218 IH: Preserving Patient Access to Home Infusion Act
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6218IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Engel (for himself, Mr. Upton, Ms. Sewell of Alabama, Mr. Marchant, Mr. Marshall, and Ms. Kelly of Illinois) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to clarify congressional intent and preserve patient access to home infusion therapy under the Medicare program, and for other purposes.1.Short titleThis Act may be cited as the Preserving Patient Access to Home Infusion Act.2.Preservation of patient access to home infusion therapy under Medicare program(a)In generalSection 1861(iii) of the Social Security Act (42 U.S.C. 1395x(iii)) is amended—(1)in paragraph (2)(A), by inserting and pharmacy services before , furnished in accordance with the plan; and(2)in paragraph (3)(C)(ii), by inserting after list the following: , unless such self-administered drug or biological was included as a transitional home infusion drug (as defined in section 1834(u)(7)(A)(iii)).(b)Clarification of infusion drug administration calendar daySection 1834(u)(1)(A)(ii) of the Social Security Act (42 U.S.C. 1395m(u)(1)(A)(ii)) is amended by inserting after the first sentence the following new sentence: For purposes of the previous sentence, with respect to the furnishing of home infusion drugs to an individual by a qualified home infusion therapy supplier, a reference to payment to such supplier for an infusion drug administration calendar day in the home of such individual shall refer to payment for the date on which such a drug was administered to the individual (regardless of whether a qualified home infusion therapy supplier was physically present in the home of such individual on such date)..(c)Effective dateThe amendments made by this section shall apply with respect to items and services furnished on or after January 1, 2021.